UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7091



KENNETH PULLUM,

                                               Petitioner - Appellant,

          versus


COMMONWEALTH   OF    VIRGINIA,   Department     of
Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-03-570)


Submitted:   December 16, 2004             Decided:   December 21, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Pullum, Appellant Pro Se. Michael Thomas Judge, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth Pullum, a state prisoner, seeks to appeal the

district court’s orders dismissing as untimely his petition filed

under 28 U.S.C. § 2254 (2000), and denying reconsideration.                        The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)    (2000).    A    prisoner    satisfies          this   standard    by

demonstrating     that   reasonable       jurists        would     find    that    his

constitutional     claims   are   debatable        and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that    Pullum   has     not     made    the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            DISMISSED




                                    - 2 -